DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s claimed control, final 3 lines of claim 1, recites that the controller changes the driving amount based on feeding conditions obtained from the medium detection unit.  While it is noted that the applicant’s disclosure discloses controlling the conveyance of a sheet based on feeding conditions, the applicant’s claimed medium detection unit is not disclosed as a means for determining such conditions.  The applicant’s claimed device has no means for determining the disclosed feeding conditions in which the rollers are controlled based on.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama (JP Pub No 61-86342), in view of Junichi (JP 2018-090340).
Regarding claim 1, Maruyama discloses a medium feeding apparatus, comprising:
a first pair of feeding rollers (4) configured to feed a medium downstream;
a second pair of feeding rollers (1) provided downstream of the first pair of feeding rollers;
a curved path (generally 12) that is a medium feeding path formed between the first pair of feeding rollers and the second pair of feeding rollers, the medium being transported along the curved path while being curved downward (shown in figure 4); 
a controller configured to control the first and second pair of feeding rollers (see bottom of page 3 of the applicant’s provided translation from IDS filed 3/4/22); and
an accommodating portion (e.g. the space between 12b and 12a) formed outside a curve of the curved path and configured to accommodate a deformed part of the medium at the curved path; 
wherein the first pair of feeding rollers is provided at a center area in a medium width direction intersecting with a medium feeding direction, and wherein the accommodating 
wherein the pushing member is an elastic member whose downstream portion in the medium feeding direction is fixed and whose upstream portion in the medium feeding direction pushes the deformed part of the medium (as shown in figure 4).
It is noted that Maruyama fails to disclose a third pair of feeding rollers, medium detection unit and controller.  However, Junichi discloses a sheet feeding device including a third pair of feeding roller (20) upstream of a first pair of feeding rollers (19); a medium detection unit (56) that is configured to detect a leading edge of the medium and that is positioned between the first and third pair of feeding rollers.  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Maruyama with the teachings of Junichi to achieve the predictable result of feeding a sheet to a registration member as well as determining the position of the sheet as it’s transported, thereby activating proper control for transport taught by Maruyama (e.g. obvious to try with limited, predictable results).
It is noted that Maruyama fails to explicitly disclose the direction of forces provided by the pushing member.  However, it would have been obvious to one having ordinary skill in the art to understand that the forces provided by the pushing member would be against any force provided to it such that the forces acting on the sheet from the pushing member would effectively be provided radially from the point of contact, including the at least three directions of forces required by the applicant’s claim.  Furthermore, the applicant’s structure is not disclosed as having any special construction so as to provide the directional forces to the sheet.  

Regarding claim 4, Maruyama discloses the pushing member is provided at a center area in the medium width direction (as shown in figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama in view of Kakuta et al (US Pat No 9,975,715).
Regarding claim 3, it is noted that Maruyama discloses the use of an elastic pushing member. However, Kakuta discloses a similar device comprising a pushing member (8) being a pivot member (shown in figure 6).  It would have been obvious to one having ordinary skill in the art to have modified the device taught by Maruyama with the teachings of Kakuta to 
Regarding claim 6, Kakuta discloses an image reading apparatus comprising a reader configured to read a medium (shown in figure 2).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619